          Case 1:20-cv-00275-RP Document 7 Filed 05/29/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 DONNA LANGAN,                                   §
 TERESA DE BARBARAC, and                         §
 ALEXANDRA CARSON                                §
                                   Plaintiffs,   §
                                                 §         Cause No. 1:20-cv-275
 v.                                              §
                                                 §
 GREG ABBOTT, in his Official Capacity as        §
 Governor of Texas; and                          §
 KEN PAXTON, in his Official Capacity as         §
 Attorney General of Texas                       §
                              Defendants.        §

                       UNOPPOSED MOTION TO EXTEND TIME

TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiffs respectfully ask the Court to extend the deadline to respond to Defendants’

pending Motion to Dismiss (Docket Entry 5) which was filed May 15, 2020. Pursuant to Local

Rule CV-7(e), Plaintiffs would have 14 days to respond.

       Plaintiffs ask the Court to extend the deadline an extra 7 days to Friday, June 5, 2020.

Defendants are unopposed to this motion.

DATED: May 29, 2020.
                                                     Respectfully submitted,

                                                     /s/ Brian McGiverin
                                                     Brian McGiverin
                                                     Texas Bar No. 24067760
                                                     brian@austincommunitylawcenter.org
                                                     Judith Bohr
                                                     Texas Bar No. 24092153
                                                     judith.bohr@austincommunitylawcenter.org

                                                     AUSTIN COMMUNITY LAW CENTER
                                                     1411 West Ave
                                                     Austin, TX 78701
                                                     Telephone: (512) 596-0226
                                                     Fax: (512) 597-0805
           Case 1:20-cv-00275-RP Document 7 Filed 05/29/20 Page 2 of 2




                                                    Moira Meltzer-Cohen
                                                    Pro Hac Vice Pending
                                                    277 Broadway, Suite 1501
                                                    New York, NY 10007
                                                    Telephone: (347) 248-6771
                                                    Fax: (929) 232.2056
                                                    mo_at_law@protonmail.com

                                                    ATTORNEYS FOR PLAINTIFFS

                                    CERTIFICATE OF SERVICE
         I certify that a true and correct copy of the foregoing has been served on all counsel of
record who have appeared in this matter through the Electronic Case Files System of the Western
District of Texas.
                                                         /s/ Brian McGiverin
                                                         Brian McGiverin

                              CERTIFICATE OF CONFERENCE

       I certify I conferred with Defendants’ counsel, and they are not opposed to this motion.

                                                         /s/ Brian McGiverin
                                                         Brian McGiverin




                                                2
